Vishay Intertechnology and Vishay Precision GroupAnnounce Terms of Replacement Notes and Warrants Malvern, PA – July 21, 2010 – Vishay Intertechnology, Inc. (“Vishay”) (NYSE: VSH) and Vishay Precision Group, Inc. (“VPG”) (NYSE: VPG) today announced the terms of the replacement notes to be issued to holders of Vishay’s exchangeable floating-rate unsecured notes due 2102. Vishay also announced revised terms of its outstanding warrants, and VPG announced the terms of warrants that it has issued. As previously announced, on July 6, 2010, Vishay distributed all outstanding shares of VPG to its stockholders in the form of a tax-free dividend. Pursuant to the put and call agreement related to the exchangeable floating-rate unsecured notes due 2102, as a consequence of the spin-off, Vishay was required to take action so that the existing notes would be exchanged for a combination of new notes of Vishay and notes issued by VPG, based on formulae included in the put and call agreement. The terms of the new Vishay notes and the new VPG notes are based on the terms of the original Vishay exchangeable floating-rate unsecured notes, which were issued on December 13, 2002. Certain terms were determined based upon the respective market values of common stock on the first ten trading days after the spin-off. The terms of the replacement notes are summarized as follows: Original Vishay New Vishay Intertechnology Vishay Precision Group Notes Intertechnology Notes Notes Issuer Vishay Intertechnology, Inc. Vishay Intertechnology, Inc. Vishay Precision Group, Inc. Maturity December 13, 2102 December 13, 2102 December 13, 2102 Aggregate principalamount outstanding $105,000,000 $95,041,540(approximately 90.52%) $9,958,460(approximately 9.48%) Interest Notes bear interest at three-month LIBOR, reset quarterly. Beginning December 31, 2010, the interest rate may be reduced to 50% of LIBOR if Vishay common stock trades above the interest rate hurdle. Notes bear interest at three-month LIBOR, reset quarterly. Beginning December 31, 2010, the interest rate may be reduced to 50% of LIBOR if Vishay common stock trades above the interest rate hurdle. Notes bear interest at three-month LIBOR, reset quarterly. Beginning December 31, 2010, the interest rate may be reduced to 50% of LIBOR if VPG common stock trades above the interest rate hurdle. Interest paymentdates Payable quarterly on March 31, June 30, September 30, December 31 Payable quarterly on March 31, June 30, September 30, December 31 Payable quarterly on March 31, June 30, September 30, December 31 Put /Call rate pershare $17.00 $15.39 $22.57 Aggregate sharesissuable uponexchange of notes 6,176,471 6,176,471 441,176 Interest rate hurdleper share $45.00 $40.73 $59.75 Call target price pershare 35.00 $31.68 $46.47 Also as a result of the spin-off, holders of Vishay warrants were issued warrants to acquire common stock of VPG, and the existing Vishay warrants were modified. The exercise prices of the modified Vishay warrants and the newly issued VPG warrants were determined based upon the respective market values of common stock on the first ten trading days after the spin-off. The terms of the warrants are summarized as follows: Original Vishay Modified Vishay Vishay Precision Group Intertechnology Warrants Intertechnology Warrants Warrants Issuer Vishay Intertechnology, Inc. Vishay Intertechnology, Inc. Vishay Precision Group, Inc. Underlying shares of 7,000,000 7,000,000 500,000 common stock – Class A warrants Exercise price – Class $20.00 $18.10 $26.56 A warrants Underlying shares of 1,823,529 1,823,529 130,252 common stock – Class B warrants Exercise price – Class $30.30 $27.43 $40.23 B warrants Expiration date – all December 13, 2012 December 13, 2012 December 13, 2012 warrants The summary and descriptions set forth above are provided for informational purposes only. For specific terms and conditions, please refer to the referenced note instrument, put and call agreement, and warrant agreement (filed as Exhibits 4.5, 4.3, and 4.1, respectively, to Vishay’s current report on Form 8-K filed December 23, 2002); Vishay’s registration statement on Form S-3/A (file number 333-102507) filed on March 1, 2004; and VPG’s registration statement on Form 10 filed June 22, 2010. About Vishay Intertechnology Vishay Intertechnology, Inc., a Fortune 1,000 Company listed on the NYSE (VSH), is one of the world's largest manufacturers of discrete semiconductors (diodes, MOSFETs, and infrared optoelectronics) and passive electronic components (resistors, inductors, and capacitors). These components are used in virtually all types of electronic devices and equipment, in the industrial, computing, automotive, consumer, telecommunications, military, aerospace, power supplies, and medical markets.
